UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Commission file number 0-19170 (Exact name of small business issuer as specified in its charter) Nevada 11-2866771 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) 20283 State Road, Suite 400, Boca Raton, Florida 33498 (Address of principal executive offices) (561) 482-9327 (Issuer's telephone number) Check whether the issuer (1) filed all documents and reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 126.2) of the Exchange Act: Yes NoX As ofAugust15, 2007, 30,646,421 shares of our common stock, par value, $.001, were outstanding. Transitional Small Business Disclosure Format: Yes No X JUNIPER GROUP, INC. FORM 10-QSB - INDEX PART I - FINANCIAL STATEMENTS PAGES ITEM 1 Financial Statements Consolidated Balance Sheetsas of June 30, 2007 (unaudited) and December 31, 2006 (audited) 2 Consolidated Statements of Operations for the Three Month Period Ended June 30, 2007 (unaudited) and 2006 (unaudited-as restated) 3 Consolidated Statement of Operations for the Six Month Period Ended June 30, 2007 (unaudited) and 2006 (unaudited-as restated). 4 Consolidated Statements of Cash Flows for the Three Month Period Ended June 30, 2007 (unaudited)and June 30, 2006 (unaudited-as restated). 5 Consolidated Statement of Shareholders' Equity for the Six Month Period Ended June 30, 2007 (unaudited) 6 Notes to Financial Statements 7 ITEM 2 Management Discussion and Analysis and Plan of Operation 18 ITEM 3 Controls and Procedures 27 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Default Upon Senior Securities 27 ITEM 4 Submission ofMatters to a Vote of Security Holders 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 28 Signatures 29 1 PART 1—FINANCIAL INFORMATION ITEM 1: Financial Statements JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2007 ( Unaudited) December 31, 2006 ( Audited ) Current Assets Cash $ 37,094 $ 202,772 Accounts Receivable - Trade (net of allowance). 214,994 616,282 Costs in Excess of Billings on Uncompleted Projects 14,450 59,159 Prepaid Expenses and Other Current Assets 133,572 87,494 Total Current Assets 400,100 965,707 Film Licenses 164,883 180,173 Property and Equipment, Net of Accumulated Depreciation of $1,170,784 and $580,974, respectively. 366,508 399,897 Total Assets. $ 931,501 $ 1,545,777 LIABILITIES AND SHAREHOLDER’S DEFICIT Accounts Payable and Accrued Expenses $ 1,513,219 $ 1,454,272 Notes Payable. 412,826 96,000 Notes Payable and Capitalized Leases – Current Portion 192,516 139,587 Preferred Stock Dividend Payable 31,940 28,897 Due to Officer. 330,525 305,000 Due to Shareholders & Related Parties 598,879 574,315 Total Current Liabilities. 3,079,905 2,598,071 Notes Payable and Capitalized Leases, Less Current Portion 617,510 295,360 Derivative Liability Related to Convertible Debentures (168,057 ) 1,529,211 Warrant Liability Related to Convertible Debentures. 67,593 305,053 TotalLiabilities. 3,596,951 4,727,695 Shareholders’ Deficit 12% Non-Voting Convertible Redeemable Preferred Stock: $0.10 par value, 375,000 shares authorized, 25,357 issued andoutstanding at June 30, 2007 and December 31, 2006: aggregate liquidation preference $50,714 at June 30, 2007 and December 31, 2006 2,536 2,536 Voting Convertible Redeemable Series B Preferred Stock $0.10 par value135,000 shares authorized, 135,000 and 135,000 issued and outstanding at June 30, 2007and December 31, 2006 respectively 13,500 13,500 Voting Convertible Redeemable Series C Preferred Stock, $0.10 par value 300,000 Shares authorized,issued None - - Voting Series D Preferred Stock, $0.001 par value 6,500,000 shares authorized issued and outstanding at June 30, 2007and none issued as of December 31, 2006,respectively 6,500 - Common Stock $0.001 par value, 750,000,000 shares authorized, 18,576,196 and 15,670,122 issued and outstanding at June 30, 2007 and December 31, 2006, respectively 18,576 15,670 Capital contribution in excess of par: Attributed to 12% Convertible Preferred Stock Non-Voting Attributed to Series B Convertible Preferred Stock Voting Attributed to Series C Convertible Preferred Stock Voting 22,606 3,172,415 - 22,606 3,172,415 - Attributed to common stock 22,213,449 22,194,785 Deficit (28,115,030) (28,603,429 ) Total Shareholders’ Deficit ( 2,665,450) (3,181,918 ) Total Liabilities & Shareholders’ Deficit $931,501 $1,545,777 The Accompanying Notes are an Integral Part of the Consolidated Financial Statements 2 JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months ended June 30, 2007 2006 As Restated Revenue: Broadband Installation and Wireless Infrastructure Services. $ 324,155 $ 1,214,435 Film Distribution Services 21,000 - Total Revenue 345,155 1,214,435 Operating Costs: Broadband Installation and Wireless Infrastructure Services 376,149 785,490 Film Distribution Services 8,000 - Total Cost of Revenue 384,149 785,490 Gross Profit (38,994) 428,945 Selling, General and Administrative Expenses 933,820 550,649 Film Licenses Re-Evaluation - - Interest Expense 42,598 61,674 Loss on Disposition of Assets (1,671 ) - (Gain) Loss on Adjustment of Derivative and Warrant Liabilities to Fair Value (2,255,096 ) 4,530,336 Amortization of Debt Discount 14,207 _72,827 Total Operating Expenses (1,266,142 ) 5,215,486 Net Income (Loss) 1,214,148 (4,786,541 ) Preferred Stock Dividend (1,521) (1,521) NetIncome (Loss) Available to Common Stockholders $ 1,225,627 $ (4,788,062) Weighted Average Number of Shares Outstanding 15,886,623 14,547,448 Basic and Diluted Net Income (Loss) per Common Share $ 0.08 $ ( 0.33) The Accompanying Notes are an Integral Part of the Consolidated Financial Statement 3 JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Six Months ended June 30, 2007 2006 As Restated Revenue: Broadband Installation and Wireless Infrastructure Services. $ 1,082,209 $ 2,373,324 Film Distribution Services 21,000 - Total Revenue 1,103,209 2,373,324 Operating Costs: Broadband Installation and Wireless Infrastructure Services. 940,564 1,686,749 Film Distribution Services Total Cost of Revenue 8,000 948,564 _- 1,686,749 Gross Profit 154,645 686,575 Selling, General and Administrative Expenses 1,546,128 1,130,526 Film License Re-Evaluation 6,890 - Settlement Expense 310,000 - Interest Expense 73,828 119,565 Loss onDisposition of Assets (1,671 ) - Amortization of Debt Discount 75,145 121,559 Unrealized (Gain) Loss on Adjustment of Derivative and Warrant Liabilities to Fair Value (2,347,116 ) 4,509,336 Total Operating Expenses (336,796) 5,880,986 Net Income (Loss) 491,442 (5,194,411) Preferred Stock Dividend (3,043) 3,042) Net Income (Loss) Available to Common Stockholders 488,399 (5,197,453) Weighted Average Number of Shares Outstanding 15,778,970 14,389,748 Basic and Diluted Net Income (Loss) per Common Share $ 0.03 $ (0.36) The Accompanying Notes are an Integral Part of the Consolidated Financial Statement 4 JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIE CONSOLIDATED STATEMENTS OF CASH FLOWS (RESTATED) Six Months ended June 30, 2007 2006 (As Restated) Cash Flows from Operating Activities: Net(Loss) $ 488,399 $ (5,194,411 ) Adjustments to reconcile Net (Loss) to net cash provided by (used in)operating activities: Unrealized (Gain)on Derivative Liabilities (2,347,116 ) 4,509,336 Depreciation and Amortization expense 64,973 82,095 Amortization of Debt Discount 75,145 186,560 Amortization of Film Licenses 8,399 Provision for Bad Debt 1,200 30,047 Settlement Expense 310,000 - Payment of Compensation to Employees’ and Consultants with Equity - (5,200 ) Gain on Disposition of Assets (15,796 ) - Revaluation of Film Licenses 6,891 - Changes in Operating Assets and Liabilities: Accounts Receivable 400,088 90,058 Costs in Excess of Billings on Uncompleted Projects 44,709 Prepaid and Other Current Assets (46,078 ) 26,289 Accounts Payable and Accrued Expenses 58,946 (142,218 ) Notes Payable 316,826 - Due to Officers and Shareholders 50,089 - Preferred Stock Dividend 3,043 Net Cash (used for) Operating Activities (580,282) ( 417,444) Investing Activities: (Purchase) of Equipment (51,700 ) - Payment for acquisition…………… - (225,000 ) Fixed Assets Addition 35,911 (65,021) Net cash (used for) Investing Activities (15,789) (290,021) Financing Activities: Payment of Borrowings (62,861 ) (41,392 ) Proceeds from Borrowings 493,254 399,172 Proceeds from Borrowings from Officers andShareholders - 256,698 Payment of Borrowings from Officers and Shareholders - (197,947) Net cash provided by Financing Activities 430,393 416,531 Net increase (decrease) in Cash (165,678 ) (290,934 ) Cash at beginning of period 202,772 376,913 Cash at end of period $ 37,094 $ 85,979 Supplemental Cash Flow Information: Interest paid $ 12,163 12,711 The Accompanying Notes are an Integral Part of the Consolidated Financial Statements 5 JUNIPER GROUP, INC. AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (UNAUDITED) Voting Series B Preferred Stock Common Stock Capital Capital Contri- Par Contribu-tions Par butions in Par Par Contribu-tions Retained Value In Excess Value Excess of Value Value In Excess Earnings at $0.10 of Par at $0.10 Par At $0.001 at $0.001 of Par Deficit Total December 31, 2006 $2,536 $22,606 $13,500 $3,172,415 $15,669 $22,194,785 $(28,603,429) $(3,181,918) Conversion of Convertible Notes 2,907 18,664 21,571 Preferred Stock Issued 6,500 6,500 Net (loss) for the six months ended June 30 , 2007 488,399 488,399 June 30, 2007 $2,536 $22,606 $13,500 $3,172,415 $_6,500 $18,576 $22,213,449 $(28,115,030) $(2,665,450) The Accompanying Notes are an Integral Part of the Consolidated Financial Statements 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1-Sumary Of Significant Accounting Policies Basis of Presentation The interim financial statements included herein have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission“ ("SEC"). Certain information and footnote disclosures, normally included in the financial statements prepared in accordance with generally accepted accounting principles, have either been condensed or omitted pursuant to SEC rules and regulations; nevertheless, management of Juniper Group, Inc.(which together with its subsidiaries shall be referred to herein as the "Company") believes that the disclosures herein are adequate to make the information presented not misleading. The financial statements and notes should be read in conjunction with the audited financial statements and notes thereto as of December 31, 2006, included in the Company'sn Form10-KSB filed with the SEC. In the opinion of management, all adjustments consisting only of normal recurring adjustments necessary to present fairly the consolidated financial position, results of operations, and cash flow for the periods presented of the Company with respect to the interim financial statements have been made. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Description of Business Juniper Group, Inc. is a corporation incorporated in the State of Nevada in 1997 and conducts it business through its indirect wholly-owned subsidiaries. The Company business is composed of two segments: 1) broadband installation and wireless infrastructure services and 2) film distribution services. Both of these services are operated through two indirect wholly owned subsidiaries of the Company, which are subsidiaries of Juniper Entertainment, Inc. our wholly owned subsidiary. The Company operates from its Boca Raton, FL office. 1. Broadband Installation and Wireless Infrastructure Services: The Company’s broadband installation and wireless infrastructure operations are conducted through one wholly owned subsidiary of Juniper Entertainment, Inc. The Company’s broadband installation and wireless infrastructure operations consist of wireless and cable broadband installation services on a regional basis by providing broadband connectivity services for wireless and cable service providers and over 98% of our revenues are derived from these operations. 2. Film Distribution: The Company’s film distribution operations are conducted through one wholly owned subsidiary of Juniper Entertainment, Inc. The Company’s film distribution operations consist of acquiring motion picture rights from independent producers and distributing these rights to domestic and international territories on behalf of the producers to various medias (i.e. DVD, satellite, pay television and broadcast television) and less than 2% of our revenues are derivedfrom these operations. Broadband Installation and Wireless services: The Company’s Broadband Installation and Wireless Infrastructure Services are conducted through Juniper Services, Inc. (“Services”).Services operates the Company’s wireless infrastructure services and cable broadband installation services on a regional basis. As a wireless communications contractor, our focus in 2007 has been on the expansion of its wireless infrastructure services under national and regional contracts with wireless service providers and equipment vendors. Its direction is to support the increased demand in the deployment and maintenance of wireless/tower system services with leading telecommunication companies in providing them with site surveys, tower construction and microwave system and software installation. Principles of Consolidation The consolidated financial statements include the accounts of all subsidiaries. Intercompany profits, transactions and balances have been eliminated in consolidation. 7 Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company establishes reserves against receivables by customers whenever it is determined that there may be corporate or market issues that could eventually affect the stability or financial status of these customers or their payments to the Company. Revenue and Cost Recognition In the Broadband Installation and Wireless Infrastructure Services, the Company enters into contracts principally on the basis of competitive bids, the final terms and prices of which are frequently negotiated with customer. Although the terms of its contracts vary considerably, most services are made on a cost- plus or time and materials basis. The Company completes most projects within six months. The Company recognizes revenue using the completed contract method. The Company follows the guidance in the Securities and Exchange Commission’s Staff Accounting Bulletin no. 101, "revenue recognition“ ("SAB 101"). Revenue is recognized when all of the following conditions exist: persuasive evidence of an arrangement exists; services have been rendered or delivery occurred; the price is fixed or determinable; and collectibility is reasonably assured. The actual costs required to complete a project and, therefore, the profit eventually realized, could differ materially in the near term. Costs in excess of billings on uncompleted contracts are shown as a current asset. Anticipated losses on contracts, if any, are recognized when they become evident. Accounts Receivable Accounts receivable is stated at the amount billable to customers. The Company provides allowances for doubtful accounts, which are based upon a review of outstanding receivables, historical performance and existing economic conditions. Accounts receivable are ordinarily due 30- 60 days after issuance of the invoice, although some customers take up to 75 days to pay their balances. The Company establishes reserves against receivables by customers whenever it is determined that there may be corporate or market issues that could eventually affect the stability or financial status of these customers or their payments to the Company.The Company does not accrue for interest on past due trade receivables.Trade receivables that are deemed uncollectible are written off. Concentration of Credit Risk Financial instruments, which potentially subject the Company to significant concentrations of credit risk, are principally trade accounts receivable. Concentration of credit risk with respect to the broadband installation and wireless infrastructure services, which accounts for all the revenue for the interim periods and are primarily subject to the financial condition of, and continued relationship with, the segment's largest customers.Certain of these customers are themselves construction companies and general contractors employed by the providers of telecommunications.As a result, the Company’s exposure to a particular customer may be far greater on a direct basis than described herein. The Company had four major customers representing 77% of revenue for six months ending June 30, 2007. Within the industry in which the Company operates, these concentrations are the product of a limited customer base. The Company had four sub-contractors in the second quarter of 2007 which represented 71% of the Company’s total subcontracting costs. Property and Equipment Expenditures for normal repairs and maintenance are charged to operations as incurred.The cost of property or equipment retired are otherwise disposed of and the related accumulated depreciation are removed from the accounts in the period of disposal with the resulting gain or loss reflected in earnings or in the cost of the replacement.Depreciable life range from 3 to 5 years. Property and equipment including assets under capital leases are stated at cost. Depreciation is computed generally on the straight-line method for financial reporting purposes over their estimated useful lives. Financial Instruments The estimated fair values of accounts payable and accrued expenses approximate their carrying values because of the short maturity of these instruments. The Company's debt (i.e., Notes Payable, Convertible Debentures and other obligations) does not have a ready market. These debt instruments are shown on a discounted basis using market rates applicable at the effective date. If such debt were discounted based on current rates, the fair value of this debt would not be materially different from their carrying value. 8 Statement of Financial Standards No. 133, “Accounting for Operative Instruments and Hedge Activities”, (SFAS) No. 13 requires that due to indeterminable number of shares which might be issued the imbedded convertible host debt feature of the Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the notes payable (included in the liabilities as a “derivative liability”) and to all other warrants issued and outstanding as of December 28, 2006, except those issued to employees.The result of adjusting these derivative liabilities to market generated an unrealized gain for the three months ending June 30, 2007of approximately $2.3 million and an expense for the three months ended June 30, 2006 of approximately $4.5 million. Film Licenses Film costs are stated at the lower of estimated net realizable value determined on an individual film basis, or cost, net of amortization. Film costs represent the acquisition of film rights for cash and guaranteed minimum payments. Producers retain a participation in the net profits from the sale of film rights; however, producers' share of net profits is earned only after payment to the producer exceeds the guaranteed minimum, where minimum guarantees exist. In these instances, the Company records as participation expense an amount equal to the producer’s share of the profits. The Company incurs expenses in connection with its film licenses, and in accordance with license agreements, charges these expenses against the liability to producers. Accordingly, these expenses are treated as payments under the film license agreements. When the Company is obligated to make guaranteed minimum payments over periods greater than one year, all long term payments are reflected at their present value. Accordingly, in such case, original acquisition costs represent the sum of the current amounts due and the present value of the long-term payments. The Company maintains distribution rights to three films for which it has no financial obligations unless and until the rights are sold to third parties. The value of such distribution rights has not been reflected in the balance sheet. The Company was able to acquire these film rights without guaranteed minimum financial commitments as a result of its ability to place such films in various markets. The Company is currently directing all its time and efforts toward building the Company's broadband installation and wireless infrastructure services business. Due to the limited availability of capital, personnel, resources and pirating, the volume of film sales activity has been significantly diminished. Amortization of Intangibles Amortization of film licenses is calculated under the film forecast method. Accordingly, licenses are amortized in the proportion that revenue recognized for the period bears to the estimated future revenue to be received. Estimated future revenue is reviewed annually and amortization rates are adjusted accordingly. Intangible assets at June 30, 2007 predominantly consist of film licenses. Intangible assets with indefinite lives are not amortized but are reviewed annually for impairment or more frequently if impairment indicators arise. Separable intangible assets that are not deemed to have an indefinite life are amortized over their useful lives. The fair value of the subsidiaries for which the Company has recorded goodwill is tested for impairment after each third quarter. Pursuant to the valuation, and in management's judgment, the carrying amount of goodwill reflects the amount the Company would reasonably expect to pay an unrelated party The Company evaluates the recoverability of its long lived assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets,” which generally requires the Company to assess these assets for recoverability whenever events or changes in circumstance indicate that the carrying amount of such assets may not be recoverable. The Company considers historical performance and future estimated results in its evaluation of potential impairment and then compares the carrying amount of the asset to the estimated non-discounted future cash flows expected to result from the use of the asset. If such assets are considered to be impaired, the impairment recognized is measured by comparing projected individual segment discounted cash flow to the asset segment carrying values. The estimation of fair value is in accordance with AICPA Statement of Position 00-2, Accounting by Producers and Distributors of Film. Actual results may differ from estimates and as a result the estimation of fair values may be adjusted in the future. Property and Equipment Property and equipment including assets under capital leases are stated at cost. Depreciation is computed generally on the straight-line method for financial reporting purposes over their estimated useful lives. 9 Recognition of Revenue from License Agreements Revenue from licensing agreements is recognized when the license period begins and the licensee and the Company become contractually obligated under a noncancellable agreement. All revenue recognition for license agreements is in compliance with the AICPA's Statement of Position 00-2, Accounting by Producers or Distributors of Films. Stock-Based Compensation During December, 2004, the FASB issued SFAS No. 123R “Share-Based Payment,” which requires measurement and recognition of compensation expense for all stock-based payments at fair value. This statement eliminated the ability to account for share-based compensation transactions using Accounting Principles Board Opinion 25, “Accounting for Stock Issued to Employees” (“APB No. 25”). Stock-based payments include stock grants. We have granted options to purchase common stock to some of our employees at prices equal to the market value of the stock on the dates the options were granted. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. We adopted SFAS No. 123R in the second quarter of fiscal 2006 using the modified prospective application. Under this method, the fair value of any outstanding but unvested options or liability instrument as of the adoption date is expensed over the remaining vesting period. However there was no compensation expense for stock options calculated according to SFAS No. 123R in 2006 or 2007. Derivative Instruments Effective December 28, 2005, the Company adopted SFAS No. 133 "Accounting for Derivative Instruments and Hedging Activities," as amended by SFAS No. 138 "Accounting for Certain Derivative Instruments and Certain Hedging Activities, an amendment of FASB Statement No. 133," collectively referred to as SFAS No. 133. SFAS No. 133 requires that all derivative instruments be recorded on the balance sheet at fair value. Changes in the fair value of derivatives are recorded each period in current earnings or other comprehensive income. Income Taxes The Company provides for income taxes in accordance with Statement of Financial Accounting Standard. No 109 (SFAS 109), “Accounting for Income Taxes”, SFAS 109 requires the recognition of deferred tax liabilities and assets for expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. Net Income per Common Share The provisions of SFAS No. 128 "Earnings per Share," which require the presentation of both net income per common share and net income per common share-assuming dilution preclude the inclusion of any potential common shares in the computation of any diluted per-share amounts when a loss from continuing operations exists. Accordingly, for both 2007 and 2006, net income per common share and net income per common share-assuming dilution are equal. Warrants Issued With Convertible Debt The Company has issued and anticipates issuing warrants along with debt and equity instruments to third parties. These issuances are recorded based on the fair value of these instruments. Warrants and equity instruments require valuation using the Black-Scholes model and other techniques, as applicable, and consideration of assumptions including but not limited to the volatility of the Company’s stock, and expected lives of these equity instruments. Reclassifications Certain amounts in the 2006 financial statements were reclassified to conform to the 2007 presentation. New Accounting Pronouncements On February 16, 2006 the Financial Accounting Standards Board (FASB) issued SFAS 155, "Accounting for Certain Hybrid Instruments," which amends SFAS 133, "Accounting for Derivative Instruments and Hedging Activities," and SFAS 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities." SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. 10 In March 2006, the FASB issued FASB Statement No. 156, Accounting for Servicing of Financial Assets - an amendment to FASB Statement No. 140. Statement 156 requires that an entity recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a service contract under certain situations. The new standard is effective for fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In September, 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statements applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded statues in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a. brief description of the provisions of this Statement b.The date that adoption is required c.The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,”FSAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value.SFAS 159 applies to reporting periods beginning after November 15m 2007.The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. NOTE 2 - Accounts Receivable The Company provides an allowance for doubtful accounts equal to the estimated uncollectible amounts. The Company's estimate is based on historical collection experience and a review of the current status of trade accounts receivable. It is reasonably possible that the Company's estimate of the allowance for doubtful accounts will change. Accounts receivable are presented net of an allowance for doubtful accounts of approximately $29,500 and $61,400 at June 30, 2007, and December 31, 2006, respectively. 11 NOTE-3 - Property and Equipment Depreciation expense for the quarter ending June 30, 2007 and December 31, 2006 was $64,974 and $159,112. At June 30, 2007 and December 31, 2006, property and equipment consisted of the following: June 30, 2007 (Unaudited) December 31, 2006 (Audited) Vehicles $ 623,839 $ 613,268 Equipment 833,218 826,565 Leasehold improvements 53,296 53,936 Furniture & Fixtures……………. 26,938 26,938 Total property and equipment 1,537,292 1,520,067 Accumulated depreciation $ 1,170,784 $ (1,120,170 ) Property and equipment, net $ 366,508 $ 399,897 NOTE-4- Notes Payable and Capitalized Leases The following is a summary of the notes payable and capitalized leases on the balance sheet at June 30 2007 and December 31, 2006 Description June 30, 2007 December 31, 2006 Capitalized vehicle leases, payable in monthly installments, bearing interest at varying interest rates, maturing in 2011 $ 133,463 $ 159,573 Note Due 2010 260,000 - 8% Callable Secured Convertible Notes maturing 2009 (net of discount of $(909,950) 366,563 225,374 760,026 434,947 Less current portion 55,852 139,587 Long term portion $ 617,510 $ 295,360 The Company currently hasa bank line of credit of $300,000 of which it has used $277,592 as of June 30, 2007 at an interest rate of 7.75% with a maturity on June 6, 2008. A 7% Convertible Note matured in 2007 and is currently classified in Notes Payable as terms for an extension are currently being negotiated. On May 1, 2007, the Company settled the previously disclosed lawsuit against a former consultant for $310,000 including a Note Payable due 2010 with payments of approximately $7,200 due monthly. On December 28, 2005, we entered into a financing arrangement involving the sale of an aggregate of $1,000,000 principal amount of callable secured convertible notes and stock purchase warrants to buy 1,000,000 shares of our common stock and on March 14, 2006, we entered into a financing arrangement involving the sale of an additional $300,000 principal amount of callable secured convertible notes and stock purchase warrants to buy 7,000,000 shares of our common stock. The callable secured convertible notes are due and payable, with 8% interest, unless sooner converted into shares of our common stock. We currently have $1,300,000 callable secured convertible notes outstanding, In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, breach of any covenant, representation or warranty in the Securities Purchase Agreement. The registration statement was declared effective on May 11, 2007.We anticipate that the full amount of the callable secured convertible notes will be converted into shares of our common stock, in 12 accordance with the terms of the callable secured convertible notes. If we are required to repay the callable secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of these callable secured convertible notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the callable secured convertible notes payable (included in the liabilities as a “derivative liability”). The accompanying financial statements comply with current requirements relating to warrants and embedded derivatives as described in FAS 133 as follows: a. The Company treats the full fair market value of the derivative and warrant liability on the convertible secured debentures as a discount on the debentures (limited to their face value). The excess, if any, is recorded as an increase in the derivative liability and warrant liability with a corresponding increase in loss on adjustment of the derivative and warrant liability to fair value. b. Subsequent to the initial recording, the change in the fair value of the detachable warrants, determined under the Black-Scholes option pricing formula and the change in the fair value of the embedded derivative (utilizing the Black-Scholes option pricing formula) in the conversion feature of the convertible debentures are recorded as adjustments to the liabilities as of each balance sheet date with a corresponding change in Loss on adjustment of the derivative and warrant liability to fair value. c. The expense relating to the change in the fair value of the Company’s stock reflected in the change in the fair value of the warrants and derivatives (noted above) is included in other income in the accompanying consolidated statements of operations. NOTE-5 - Income Taxes As a result of losses incurred through December 31, 2006, the Company has net operating loss carry forwards of approximately $23,900,000. The Company utilizes SFAS No. 109, "Accounting for Income Taxes", which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in the future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. NOTE-6 - Shareholders' Equity Stock-Based Compensation Financial Accounting Statement No. 123 "Accounting for Stock Based Compensation" (FAS 123), which the Company adopted on December 15, 2005, prescribes the recognition of compensation expense based on the fair value of options on the grant date. 13 Options Granted Asummary of option transactions for the period from December 31, 2005 to June 30, 2007. Options Weighted average option Price Outstanding at December 31, 2005 1,175,000 $ 0.23 Granted - - Exercised - - Returned/Expired - - Outstanding at December 31, 2006 1,175,000 $ 0.23 Granted - - Exercised Returned/Expired (300,000 ) $ 0.31 Outstanding at June 30, 2007 875,000 0.20 Convertible Preferred Stock The Articles of Incorporation of the Company authorized the issuance of 375,000 shares of 12% non voting convertible redeemable preferred stock at $.10 par value per share and up to 500,000 shares of “blank check” preferred stock, from time to time in one or more series.Such shares upon issuance will be subject to the limitations contained in the Articles of Incorporation and any limitations prescribed by law to establish and designate any such series and to fix the number of shares and the relative rights, voting rights and terms of redemption and liquidation preferences. In 2006, 135,000 of the blank check amount were allocated to the Series B Preferred Stock and 300,000 shares were allocated to the Series C Preferred Stock.In 2006, the total Preferred Shares authorized were increased to 10 million shares. On February 5, 2007, 6.5 million shares were allocated to the Series D Preferred Stock.There were 2.69 million shares of blank check preferred remaining at June 30, 2007. 12% Convertible Non-Voting Preferred Stock The Company's 12% non-voting convertible Preferred Stock entitles the holder to dividends equivalent to a rate of 12% of the Preferred Stock liquidation preference of $2.00 per annum (or $.24 per annum) per share payable quarterly on March 1, June 1, September 1, December 1 in cash or common stock of the Company having an equivalent fair market value. As of June 30, 2007, 25,357 shares of the Non-Voting Preferred Stock were outstanding. On February 7, 2007, the Board of Directors authorized the issuance of shares of the Company’s common stock or cash, which shall be at the discretion of the Chief Executive Officer in order to pay the accrued preferred stock dividends. Accrued and unpaid dividends at June 30, 2007, were $31,940. Dividends will accumulate until such time as earned surplus is available to pay a cash dividend or until a post effective amendment to the Company’s registration statement covering a certain number of common shares reserved for the payment of Preferred Stock dividends is filed and declared effective, or if such number of common shares are insufficient to pay cumulative dividends, then until additional common shares are registered with the Securities and Exchange Commission (SEC). The Company’s Preferred Stock is redeemable, at the option of the Company, at any time on not less than 30 days’ written or published notice to the Preferred Stockholders of record, at a price $2.00 per share (plus all accrued and unpaid dividends). The holders of the Preferred Stock have the opportunity to convert shares of Preferred Stock into Common Stock during the notice period. The Company does not have nor does it intend to establish a sinking fund for the redemption of the Preferred Stock.As adjusted, the outstanding shares of Preferred Stock would currently be converted into fifteen shares of Common Stock. No dividends have been paid during the six months ended June 30, 2007. Series B Voting Preferred Stock The Company filed a Certificate of Designation of Series B Convertible Preferred Stock on January 4, 2006, pursuant to which the Company authorized for issuance 135,000 shares of Series B Preferred Stock, par value $0.10 per share, which shares are convertible after the earlier of (i) forty-five days after the conversion of the 8% callable secured convertible notes issued in our 14 recent financing, or (ii) 12 months after this registration statement is declared effective, at a conversion price equal to the volume weighted average price of our common stock, as reported by Bloomberg, during the ten consecutive trading days preceding the conversion date. We issued an aggregate of 117,493 shares of Series B Preferred Stock to a group of our current shareholders in exchange for an aggregate of 23,498,109 shares of our common stock. The holders of Series B Preferred Stock shall have the right to vote together with holders of the Corporation’s Common Stock, on a 30 votes per share basis (and not as a separate class), all matters presented to the holders of the Common Stock. The foregoing shareholders were existing investors before they did the exchange. Series C Voting Preferred Stock The Company filed a Certificate of Designation of Series C Convertible Preferred Stock on March 23, 2006, pursuant to which the Company authorized for issuance 300,000 shares of Series C Preferred Stock, par value $0.10 per share, which shares are convertible after (i) the market price of the Common Stock is above $1.00 per share; (ii) the Company’s Common Stock is trading on the OTCBB market or the AMEX; (iii) the Company is in good standing; (iv) the Company must have more than 500 stockholders; (v) the Company must have annual revenue of at least four million dollars; (vi) the Company does not have at least $100,000 EBITDA for the fiscal year preceding the conversion request. The holders of the Series C Preferred Stock shall have the right to vote together with the holders of the Corporation’s Common Stock, on a 30 votes per share basis (and not as a separate class), on matters presented to the holders of the Common stock. Non-Convertible Series D Voting Preferred Stock The Company filed a Certificate of Designation of Series D Preferred Stock on February 5, 2007 and a Certificate of Change of Number of Authorized Shares and Par Value of Series D Preferred Stock March 26, 2007, pursuant to which the Company authorized for issuance 6,500,000 of shares of Series D Preferred Stock, par value $0.001 per share.Holders of the Series D Preferred Stock have the right to vote together with holders of the Company’s Common Stock, on a 60-votes-per-share basis (and not as a separate class), on all matters presented to the holders of the Common Stock.The shares of Series D Preferred Stock are not convertible into Common Stock of the Company.6,500,000 shares Series D Preferred Stock has been issued to the Company’s President. According to the Company’s corporate charter, 10,000,000 shares of preferred stock have been authorized for issuance.As ofJune 30, 2007, 7,310,000 have been designated for the Company’s three classes of preferred stock. Warrants A summary of warrants outstanding at June 30, 2007 Warrants Date Issued Expiration Date Price 4,375 4/2003 4/2008 $2.08 225,000 2/2004 2/2009 0.05 150,000 4/2004 4/2008 0.05 1,000,000 7/2004 7/2010 0.05 (a) 133,500 8/2004 8/2009 0.70 667,500 6/2004 6/2009 0.65 105,000 2/2005 2/2010 0.65 21,000 4/2005 4/2010 0.70 762,500 10/2005 10/2010 0.65 500,000 12/2005 12/2010 0.13 7,000,000 3/2006 3/2011 0.10 500,000 5/2007 5/2012 0.13 11,068,875 (a ) Represents Options for 400,000, 300,000 and 300,000 shares originally priced at $1.00, $0.75 and $0.65, respectively which were repriced to $0.05 in October, 2005. 15 NOTE 7-Related Parties The Company’s subsidiary, Services, paid rent month to month in the first quarter of 2006 and Services entered into a sublease for its New York office from a company 100% owned by the Company’s President, currently at approximately $5,000 per month.The lease and Services sublease on this space expire on November 30, 2016.The rent paid and terms under the sublease are the same as those under the affiliate’s lease agreement with the landlord. The Company acquired distribution rights to two films from a company affiliated with the Company’s President, for a ten-year license period, which expires on June 5, 2008.The Company is obligated to pay such company’s producers’ fees at the contract rate.Such payments will be charged against earnings.During the first six months of 2007, no payments were made to such company and no revenue was recognized from such films. The Company’s principal shareholders and officers made loans to and payments on behalf of the Company and received payments from the Company from the time to time.The net outstanding balance due to the officers at June 30, 2007 and 2006, was approximately $336,525 and $171,101, respectively. NOTE-8 - Commitments and Contingencies License Agreements In some instances, film licensors have retained an interest in the future sale of distribution rights owned by the Company above the guaranteed minimum payments. Accordingly, the Company may become obligated for additional license fees as sales occur in the future. Employment Agreements Mr. Hreljanovic has an Employment Agreement with the Company that provides for his employment as President and Chief Executive Officer at an annual salary, adjusted annually for the CPI Index and for the reimbursement of certain expenses and insurance. Additionally, the employment agreement provides that Mr. Hreljanovic may receive shares of the Company’s common stock as consideration for services rendered to the Company. Mr. Hreljanovic's employment agreement has been extended for an additional year through April 30, 2008, subject to his final acceptance. Due to a working capital deficit, the Company is unable to pay his entire salary in cash. Pursuant to his employment agreement and in the best interest of the Company, in lieu of cash, Mr. Hreljanovic has agreed from time to time to accept the issuance of shares of the Company’s common stock as part of his unpaid salary. Unasserted Claims The Company has learned that certain sales of its common stock may have violated certain sections of the Securities Act of 1933 and related regulations.The Company is currently unable to determine the amount of damages, costs and expenses, if any, that it may incur as a result of that uncertainty. As of June 30, 2007, no shareholders have asserted any claims against the Company. Going Concern As shown in the accompanying financial statements, the Company’s revenue decreased to approximately $1,082,000 through the second quarter of 2007, from approximately $2,373,300 through the second quarter of 2006. The Company is continuing to incur net losses and maintains a negative working capital. While there was net income for the six months ended June 30, 2007, excluding the gain on the fair market valuation adjustment of derivative liabilities, the Company incurred a loss of approximately $2,010,000 in thesix months ended June 30, 2007, and approximately ($566,600) in the six months ended June 30, 2006. Working capital deficit approximately ($2,593,100) at June 30, 2007. The fact that the Company continued to sustain losses in 2007, has negative working capital at June 30, 2007 and still requires additional sources of outside cash to sustain operations continues to create uncertainty about the Company’s ability to continue as a going concern. The Company has developed a plan and has improved cash flow through expanding operations and raising additional funds either through the issuance of debt or equity. In terms of the Company’s plan for expanding operations, see the discussion within Item2. - Management’s Discussion and Analysis or Plan of Operation for details. The ability of the Company to continue as a going concern is dependent upon the Company’s ability to raise additional funds either through the issuance of debt or the sale of additional common stock and the success of Management’s plan to expand operations. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 16 The Company did not have sufficient cash to pay for the cost of its operations or to pay its current debt obligations. The Company raised $300,000 in 2006 and $500,000 in 2007, through the sale of 8% Callable Secured Convertible Debentures for working capital, capital purchase and for the payment of debt to date. Among the obligations that the Company has not had sufficient cash to pay are its payroll, payroll taxes and the funding of its subsidiary operations. Certain employees and consultants have agreed, from time to time, to receive the Company’s common stock in lieu of cash. In these instances, the Company has determined the number of shares to be issued to employees and consultants based upon the unpaid compensation and the current market price of the stock. Additionally, the Company registers these shares so that the shares can immediately be sold in the open market. We believe thatwe will not have sufficient liquidity to meet our operating cash requirements for the current level of operations during the remainder of 2007. We have received all planned rounds of financing. In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, or breach of any covenant, representation or warranty in the Securities Purchase Agreement would have an impact on our ability to meet our operating requirements. We anticipate that the full amount of the callable secured convertible notes will be converted into shares of our common stock, in accordance with the terms of the callable secured convertible notes. If we are required to repay the callable secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional common stock and the success of management's plan to expand operations. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available, or if available, that any such financing would be on terms acceptable to us. If we are unable to fundour cash flow needs, we may have to reduce or stop planned expansion or scale back operations and reduceour staff. The Company has developed a plan to reduce its liabilities and improve cash flow through expanding operations by acquisition and raising additional funds either through issuance of debt or equity. The ability of the Company to continue as a going concern is dependent upon the Company's ability to raise additional funds either through the issuance of debt or the sale of additional common stock and the success of Management's plan to expand operations. The Company anticipates that it will be able to raise the necessary funds it may require for the remainder of 2007 through public or private sales of securities. If the Company is unable to fund its cash flow needs, the Company may have to reduce or stop planned expansion, or possibly scale back operations. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. However, there can be no assurance that we will generate adequate revenues from operations. Failure to generate such operating revenues would have an adverse impact on our financial position and results of operations and ability to continue as a going concern. Our operating and capital requirements during the next fiscal year and thereafter will vary based on a number of factors, including the level of sales and marketing activities for our services. Accordingly, we may be required to obtain additional private or public financing including debt or equity financing and there can be no assurance that such financing will be available as needed, or, if available, on terms favorable to us. Any additional equity financing may be dilutive to stockholders and such additional equity securities may have rights, preferences or privileges that are senior to those of our existing common stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. If we raise additional funds by issuing equity securities, existing stockholders may experience a dilution in their ownership. In addition, as a condition to giving additional funds to us, future investors may demand, and may be granted, rights superior to those of existing stockholders. If the Company is unable to fund its cash flow needs, the Company may have to reduce or stop planned expansion, or scale back operations and reduce its staff, which would have a direct impact on its presence with its customers, as well as its inability to service new contracted arrangements with the wireless providers. Leases The Company subleases the New York office from Entertainment Financing Inc. (“EFI), an entity 100% owned by our Chief Executive Officer. The master lease and the Company’s sublease on this space expire on November 30. 2016. EFI has agreed that for the term of the sublease the rent paid to it will be substantially the same rent that it pays under its master lease to the landlord. Rent due under the lease with EFI is as follows: 17 Year Amount 2007 $ 54,580 2008 56,353 2009 58,185 2010 60,076 2011 _62,028 Thereafter 335,477 Total 626,699 The company has various equipment leases expiring through April 2009. Minimum future lease payments for these leases are as follows: Year Amount 2007 $ 87,296 2008 54,356 2009 15,705 2010 8,837 NOTE 9 -Restatement During the year ended December, 2005, it was determined that the correct application of accounting principles had not been applied in 2005 and 2004 for equity instruments issued to consultants for services. During 2005 and 2004 certain options issued to consultants as consideration for goods or services were not charged to stock-based compensation expense. The Company used the Black-Scholes option-pricing model to determine the fair value of grants made for the years ended December 31, 2005 and 2004. The financial statements have been restated to reflect a charge to stock-based compensation expense of $3,150 for the year ended December 31, 2005. The restatement for the fair value of the options has no effect on the Company’s actual or reported cash flow. The restatement does, however, affect the Company’s stated net income and loss per share for the years ended December 31, 2005. The impact of this correction through December 31, 2005 is to increase additional paid in capital by $506,439 and to increase accumulated deficit by $506,439. The stock-based compensation expense is not deductible for tax purposes. As a result, this adjustment has no effect on the Company’s net operating loss carryforward or deferred tax asset. However, as also discussed above, the Company further determined that due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of the 8% Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the callable secured convertible notes payable (included in the liabilities as a “derivative liability”) and show the changes in the value of these embedded derivative liabilities as a component of its consolidated net income (loss). As a result, a subsequent restatement of the Company’s financial statements was required to reflect this change. Item 2. Management’s Discussion and Analysis of Financial Condition and Plan of Operations The following discussion and analysis of financial condition and results of operations should be read in conjunction with the Company’s consolidated financial statements and the accompanying notes thereto included herein, and the consolidated financial statements included in its 2006 Annual Report on Form 10-KSB included in the Registration Statement on Form SB-2 (file #333-131730)which include forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors which could cause the actual results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements not to occur or be realized.Statements contained in this document, as well as some statements by the Company in periodic press releases and oral statements of Company officials during presentations about the Company constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act).The words “expect,” 18 “estimate,” “anticipate,” “predict,” “believe” and similar expressions and variations thereof are intended to identify forward looking statements. These statements appear in a number of places in this report and include statements regarding the intent, belief or current expectations of the Company, it directors or its officers with respect to, among other things, trends affecting the Company’s financial condition or results of operations. The readers of this report are cautioned that any such forward looking statements are not guarantees of future performance and involve risks and uncertainties that could cause actual results to differ materially. Such factors as: - continued historical lack of profitable operations; - working capital deficit; - the ongoing need to raise additional capital to fund operations and growth on a timely basis; - the success of the expansion into the broadband installation and wireless infrastructure services and the ability to provide adequate working capital required for this expansion, and dependence thereon; - most of the Company’s revenue is derived from a selected number of customers; - the ability to develop long-lasting relationships with our customers and attract new customers; - the competitive environment within the industries in which the Company operates; - the ability to attract and retain qualified personnel, particularly the Company’s CEO; - the effect on our financial condition of delays in payments received from third parties; - the ability to manage a new business with limited management; - rapid technological changes; and - other factors set forth in our other filings with the Securities and Exchange Commission. Key Factors Affecting Or Potentially Affecting Results Of Operations And Financial Conditions Statement of Financial Accounting Standards No. 133, ”Accounting for Derivative Instruments and Hedging Activities” (SFAS) No. 13 requires that due to the indeterminate number of shares which might be issued under the embedded convertible host debt conversion feature of these Callable Secured Convertible Notes, the Company is required to record a liability relating to both the detachable warrants and embedded convertible feature of the notes payable (included in the liabilities as a “derivative liability”) and to all other warrants and options issued and outstanding as of December 28, 2006, except those issued to employees. The result of adjusting these derivative liabilities to market generated an unrealized gain (loss)for the six months ended June 30, 2007 and December 31, 2006 of approximately $2,347,000 and $(72,000), respectively. On December 30, 2005, Juniper Services entered into a binding Letter of Intent with New Wave providing for the purchase by Juniper Services of all outstanding shares of New Wave. New Wave’s business is the deployment, construction and maintenance of wireless communications towers and related equipment. We, through Juniper Services, agreed to pay New Wave $817,000 as follows: $225,000 in cash and $592,000 paid by the issuance of 19,734 shares of Series B Voting Preferred Stock. On March 16, 2006, Juniper Services consummated the acquisition of New Wave by entering into a Stock Exchange Agreement and Plan of Reorganization with New Wave. This is a direct complement to the Company’s existing broadband installation and wireless infrastructure business. On June 15, 2007, The Company, through its subsidiaries, commenced a lawsuit against Michael Calderhead and James Calderhead, disloyal former employees, in the United States District Court for the Eastern District of New York (Case No. 07-CV-2413).The complaint asserts claims against the Calderheads for breaches of a stock exchange agreement, breaches of an employment agreement, and breaches of fiduciary duties owed to Juniper and its wholly-owned affiliate New Wave Communications, Inc. (“New Wave”).Juniper seeks preliminary and permanent injunctions restraining the Calderheads from, among other things, competing with Juniper and New Wave, as well as compensatory damages in the amount believed to be$10,000,000 and punitive damages and exceptional damages, in the amount of $5,000,000 and attorneys fees, costs and expenses.On June 22, 2007, the Court granted a temporary restraining order against the Calderheads.On July 9, 2007, Juniper’s motion for preliminary injunctive relief was heard before the Hon. A. Kathleen Tomlinson, U.S.M.J. On August 17, 2007 Magistrate Tomlinson rendered a Report and Recommendations that a preliminary injunction should be issued enjoining Michael Calderhead from disclosing any of the trade secrets or confidential information of Juniper/ New Wave, and from soliciting directly or indirectly any of Jupiter/ New Wave's exisiting customers. Magistrate Tomlinson also recommended that Jupiter's motion for expedited discovery be granted. We reserve against receivables from customers whenever it is determined that there may be operational, corporate or market issues that could eventually offset the stability or financial status of these customers or payments to us. There is no assurance that we will be successful in obtaining additional financing for these efforts, nor can it be assured that our services will continue to be provided successfully, or that customer demand for our services will continue to be strong despite anticipated customer workloads through 2006. The communication industry experienced a downturn that resulted in reduced capital expenditures for infrastructure projects.Although our strategy is to increase the percentage of our business derived from large, financially stable customers in the communication industries, these customers may not continue to fund capital expenditures for infrastructure projects.Even if they do continue to fund projects, we may not be able to increase our share of business due to the alleged interference initiatedof James and MichaelCalderhead. 19 Overview Juniper Group, Inc. is a holding company and its business has been composed of two segments (1) broadband installation and wireless infrastructure services and (2) film distribution services.Currently, film distribution services consist of a financially insignificant portion of our operations.The Company operates from Boca Raton, FL office and conducts its business indirectly through its wholly-owned subsidiaries. The Company’s current operating focus is through the broadband installation and wireless infrastructure services in supporting the growth of its operations by increasing revenue and managing costs.These services are conducted through Juniper Services, Inc. (“Services”), which is a wholly owned subsidiary, of Juniper Entertainment, Inc. (“JEI”), which is a wholly owned subsidiary of the Company. Management’s strategic focus is to support the growth of its operations by increasing revenue and revenue streams, managing costs and creating earnings growth.The Company has, and will continue, to seek strategic acquisitions to guarantee its growth in the broadband and wireless infrastructure business. Film Distribution Services: The film distribution services is conducted through Juniper Pictures, Inc (“Pictures “), a wholly owned subsidiary of Juniper Entertainment, Inc. (“JEI“), awholly owned subsidiary of the Company. Broadband Installation and Wireless Infrastructure Services The Company’s broadband installation and wireless infrastructure services are conducted through Services. Services operates the Company’s wireless broadband and wireless installation services on a regional basis. Its focus in 2007 has been on the expansion of its wireless infrastructure services and support of broadband connectivity for residential and business environments under regional contracts with wireless service providers and equipment vendors. Its direction is to support the demand in the deployment and maintenance of wireless/tower system services with leading telecommunication companies in providing them with site surveys, tower construction and microwave system and software installations. On March 16, 2006, Services completed the acquisition of all outstanding shares of New Wave Communication, Inc. (“New Wave“), making it a wholly owned subsidiary of Services New Wave is a wireless communications contractor in the Mid-West, specializing in tower erection, extension, modifications and maintenance, as well as cellular, wireless broadband and microwave systems installation. The Company services wireless providers primarily in Eastern Illinois, all of Indiana, and Western Ohio, but is capable of sustained work anywhere within the United States. New Wave is providing services to Cingular Wireless/AT&T, Sprint/Nextel, Verizon, T-Mobile, Cricket, Revol, Crown Castle and Bechtel.The acquisition of New Wave has added a new dimension to the fundamentals of Juniper Services. The list of services that the Company offers are: network rollout, project management, wireless communication facility “ new build” construction, wireless communication facility “ collocation “ construction, wireless communication site maintenance, cellular and PCS system troubleshooting and repair, tower structural upgrades, tower inspections, mapping, and maintenance services, tower lighting troubleshooting and repair, microwave system engineering, microwave system installation, maintenance and trouble shooting/ repair, microwave radio leasing, wireless broadband system installation, temporary power delivery and maintenance, and warehousing services. The Company has experienced a dramatic reduction in revenue during the second quarter 2007, largely attributable to the actions of Michael and James Calderhead, disloyal former employees, in breach of various contractual and fiduciary duties owed to the Company, including alleged business interference and employee theft.Management has taken the following corrective actions to improve the operating performance of the wireless infrastructure services: 1. Commenced a lawsuit against the Calderhead’s seeking injunctions restraining the Calderheads from, among other things, competing with the Company and its subsidiaries, as well as compensatory and punitive damages. 2.Hired new management team. 3.Re-organized management’s responsibilities. 4.Aligned labor costs with market conditions. 5.Evaluated geographic footprint and customer need with customer contracts and industry slow down. 20 The Company still believes the demand for broadband installation and wireless infrastructure services will increase in the wireless broadband segment during the second half of 2007 through the continued support of the cellular market and through a robust wireless industry. Services has deployed its efforts to be able to handle new opportunities either with internal staff or subcontracting in order to meet its clients needs. Through its marketing program, the Company is exploring new opportunities in its wireless infrastructure and broadband service business. The Company will seek to achieve a greater more diversified balance in its business base among the various competing segments of rapidly expanding wireless Providers.The Company will continue to evaluate potential opportunities in terms of the capital investments required, cash flow requirements of the opportunity, and the margins achievable in each market segment. The Company will choose to concentrate its efforts in the second half of 2007 on assuring the implementation of its services to its key national providers on a national platform. The Company believes that this trend for outsourcing in the deployment and support for wireless and broadband customer services will continue to strengthen as the industry matures. As the economic environment continues its improvement this year, the Company believes that its prospects for the expansion of its wireless Infrastructure services are good for 2007. The Company believes that infrastructure build-out, technology introduction, new applications and broadband deployment, integration and support will continue to be outsourced to qualified service providers such as Services. Services’ opportunity to exploit the broadband installation and wireless infrastructure services and to take advantage of future wireless opportunities are limited by a number of factors: (i)These include its ability to financially support the national agreements entered into and to finance continuing growth and fund technician recruitment, training and payroll, as well as the financing of operating cash flow requirementsto meet the demand for its services. This will require additional financing on a timely basis. (ii) To maximize capital availability for potential new services being developed by providers in the broadband and wireless market, the Company evaluates opportunities for services to its customer based on capital investment requirements, the potential profit margin, and the customer’s payment practices. (iii)Although the Company focuses on accelerating collections, and thereby reducing outstanding receivables and helping cash flow, the issues that rank high on evaluating new business opportunities are the customer’s accounts receivable payments and the Company’s derived gross profit margins. The Company continues to evaluate new business opportunities with respect to their receivables and payment practices RESULTS OF OPERATIONS Three Months Ended June 30, 2007 Vs. Three Months Ended June 30, 2006. Executive Overview of Financial Results The Company is currently utilizing its resources to build the broadband installation and wireless infrastructure services, and has not devoted resources toward the promotion and solicitation of its film licenses.The main operations of the Company are the broadband installation and wireless infrastructure services segment.The film operations are insignificant and are included in the discussion of general corporate activity which includes the effect of the Company’s debt service, litigation and other corporate matters. During the three month period ended June 30, 2007, Juniper Pictures generated $21,000 of revenue.Certain of our films that generate revenue when contracts were signed and are still under license and are currently being aired by licenses. NET INCOME (LOSS) Net income available to common stockholders was approximately $1,226,000, or $.08 per share on revenue of approximately $345,000 for the three month period ended June 30, 2007 compared with net loss of $4,788,000, or $(0.33) per share on revenue of approximately $1,214,400 for the three month period ended June 30, 2006. This represents a 73% decrease in revenue and a 124% swing in net income. 21 Broadband Installation And Wireless Infrastructure Services Revenues The broadband installation and wireless infrastructure services generated revenues of approximately $345,000 for the three month period ended June 30, 2007 compared to approximately $1,214,000 for the three month ended June 30, 2006, a decrease of approximately 73%. The decrease in revenue was attributable to several factors including the allegedactionsof Michael Calderhead and James Calderhead, disloyal former employees in breach of various contractual and fiduciary duties owed to the Company and a reduction in construction activity by major customers such as Cingular and a generally slower economic environment. Operating Costs The broadband installation and wireless infrastructure incurred operating costs of approximately $376,000(116% of revenue) for the three month period ended June 30, 2007, compared to approximately $785,500 (85% of revenue) for the three month ended June 30, 2006, a decrease of approximately $409,000, and a reduction of 52% of revenue. Gross Profit The Company’s gross profit margin for the three month ended June 30, 2007 was approximately a negative $39,000 representing 109% of revenue, compared to approximately $428,900 gross profit margin for the three month ended June 30, 2006 representing 35% of revenue.The poor gross profit results arose from the inability of the Company to completely absorb its fixed cost in the three months ended June 30, 2007. Selling and General Administrative Costs Selling, general and administrative expenses increased from approximately $550,600 for the three month ended June 30, 2006 to approximately $934,000 for the three month ended June 30, 2007 a 70% decrease. However, the selling, general and administrative as a percentage increased from 45% of revenue for the three month ended June 30, 2006 to271% of revenue for the three month ended June 30, 2007. The Company shall continue to monitor its’ SG&A costs as a percentage of revenue. Thisincrease in selling, general and administrative expense is primarily due tochanges in payroll related costs as a result of actions of disloyal former employees (see section on litigation). Six Months Ended June 30, 2007 vs. June 30, 2006 Net Income (Loss) Net income available to common stockholders was approximately $488,000 or $.03 per diluted net loss per share on revenue of approximately $1,103,000 for the six months ended June 30, 2007 compared with net loss of approximately $5,197,000 or $(0.36) per diluted net loss per share on revenue of approximately $2,373,300 for the six months ended June 30,2006. Revenues The broadband installation and wireless infrastructure services recognized revenue of approximately $1,082,000 for the six month period ended June 30, 2007 comparedto approximately $2,373,300 for the six months ended June 30, 2006, a decrease of approximately 54%. Operating Costs The broadband installation and wireless infrastructure services incurred operating costs of approximately $941,000 (87%of revenue) for the six month period ended June 30, 2007, compared to approximately $1,686,700 (67% of revenue) for the six months ended June 30, 2006, a decrease of 44%. Gross Profit The Company’s gross profit margin for the six months ended June 30, 2007 was approximately $154,600 representing 14% of revenue, compared to approximately $686,600 gross profit margin for the six months ended June 30, 2006, representing 29% of revenue. 22 Selling, General and Administrative Selling, general and administrative expenses increased from $1,130,500 for the six moths ended June 30, 2006 to $1,546,000 for the six months ended June 30, 2007, representing a 37% increase.However, the selling, general and administrative as a percentage increased from 47% of revenue for the six months ended June 30, 2006 to 140% of revenue ended June 30, 2007.The Company shall continue to monitor its’ SGA costs as a percentage of revenue.This increase in selling, general and administrative expense is primarily due to increase in salary expense, consultants and legal fees. Holding Company (Juniper Group) Operating Expense The Holding Company does not have any significant income producing operating assets. As such, the operating loss was equal to operating expense. Operating expense consists primarily of employee compensation, legal, accounting and consulting fees and ordinary and customary office expenses. Derivative Expenses and Amortization of Discounts Derivative expenses and amortization of discounts represent significant components of net income and can swing dramatically from period to period based on factors beyond the Company’s control, such as the price of its stock.The gain on derivative securities for the three months ended June 30, 2007 was approximately $2,255,000 compared with a loss of $4,530,000 for the three months ended June 30, 2006.The amortization of the Company’s primary debt instrument amounted to approximately $14,000 for the three months ended June 30, 2007, compared with $72,800 for the three months ended June 30, 2007. Liquidity And Capital Resources AtJune 30, 2007, we had a working capital deficit of approximately $(2,680,000), compared to a working capital deficit of approximately $(1,632,000) at December 31, 2006. The ratio of current assets to current liabilities was 0.13:1 atJune 30, 2007, and 0.30:1 at December 31, 2006. Cash flowused for operations during the three months ended June 30, 2007 was approximately $580,000. We have incurred losses in the last several years and have funded our operations primarily from the sale of securities in private transactions.We plan to grow the wireless broadband service business and to invest the predominant portion of available resources in the effort.Subject to our ability to continue to fund our operations through the sale of securities in private transactions, we will begin to increase our wireless broadband services. We are seeking to arrange addition capital financing to support these new wireless broadband service opportunities.There can be no assurances that we will successfully arrange this additional financing or that the anticipated additional business opportunities will be successfully implemented or supported. We are seeking to increase our business base in providing services that have higher margins.With anticipated higher gross profits to be realized for our expanded services and projects, and the initiation of new wireless, construction and maintenance services, we plan to improve the earnings from our services and will apply this additional cash to reducing liabilities. The Company did not have sufficient cash to pay for the cost of its operations or to pay its current debt obligations. The Company raised $500,000, through the sale of 8% Callable Secured Convertible for the six month period ended June 30, 2007. The Company has recently completed a registration statement of its shares and hopes to raise additional capital.Our operations during the three months ended June 30, 2007 were funded by the sale of 8% Callable Secured Convertible. Among the obligations that the Company has not had sufficient cash are to pay its payroll, payroll taxes and the funding of its subsidiary operations. Certain employees and consultants have agreed, from time to time, to receive the Company’s common stock in lieu of cash. In these instances, the Company has determined the number of shares to be issued to employees and consultants based upon the unpaid compensation and the current market price of the stock. Additionally, the Company registers these shares so that the shares can immediately be sold in the open market. Our operation during the first three months of 2007 were funded by the sale of convertible total With regard to the balance of the past due payroll taxes, a plan of payment has been negotiated with New York State and is currently being negotiated with the Internal Revenue Service. The Company has entered into agreements for substantially all the outstanding balances, whereas the Company shall pay approximately $11,125 per month. 23 The fact that the Company continued to sustain losses in 2007, had negative working capital at December 31, 2006 and still requires additional sources of outside case to sustain operations, continued to crease uncertainty about the Company’s ability to continue as a going concern. We believe thatwe will not have sufficient liquidity to meet our operating cash requirements for the current level of operations during the remainder of 2007. We have received all planned rounds of financing. In addition, any event of default such as our failure to repay the principal or interest when due, our failure to issue shares of common stock upon conversion by the holder, our failure to timely file a registration statement or have such registration statement declared effective, or breach of any covenant, representation or warranty in the Securities Purchase Agreement would have an impact on our ability to meet our operating requirements. We anticipate that the full amount of the callable secured convertible notes will be converted into shares of our common stock, in accordance with the terms of the callable secured convertible notes. If we are required to repay the callable secured convertible notes, we would be required to use our limited working capital and raise additional funds. If we were unable to repay the notes when required, the note holders could commence legal action against us and foreclose on all of our assets to recover the amounts due. Any such action would require us to curtail or cease operations. Our ability to continue as a going concern is dependent upon receiving additional funds either through the issuance of debt or the sale of additional common stock and the success of management's plan to expand operations. Although we may obtain external financing through the sale ofour securities, there can be no assurance that such financing will be available, or if available, that any such financing would be on terms acceptable to us. If we are unable to fundour cash flow needs, we may have to reduce or stop planned expansion or scale back operations and reduceour staff. We currently have a bankline of credit promissory note due June 6, 2008 of $300,250 of which the Company has used $277,592 at an interest rate of 7.75%. SEASONALITY The provision of services for broadband installation and wireless infrastructure deployment is affected by adverse weather conditions and the spending patterns of our customers, exposing us to variable quarterly results. Inclement weather may lower the demand for our services in the winter months, as well as other times of the year. Furthermore, the weather can delay the completion of projects already started in addition to delaying the commission of new projects. Therefore, we cannot predict that the financial results for any particular quarter will be the same for any other quarter. Natural catastrophes such as the recent hurricanes in the United States could also have a negative impact on the economy overall and on our ability to perform outdoor services in affected regions or utilize equipment and crew stationed in those regions, which in turn could significantly impact the results of any one or more reporting periods. However, these natural catastrophes historically have generated additional revenue subsequent to the event. INFLATION We believe that inflation has generally not had a material impact onour operations. BACKLOG None FINANCING The Company entered into a Securities Purchase Agreement with New Millennium Capital Partners II, LLC, AJW Qualified Partners, LLC, AJW Offshore, Ltd. and AJW Partners, LLC on December 28, 2005 for the sale of (i) $1,000,000 in Callable Secured Convertible Notes and (ii) warrants to buy 1,000,000 shares of our common stock and on March 14, 2006 for the sale of (i) $300,000 in callable secured convertible notes and (ii) stock purchase warrants to buy 7,000,000 shares of our common stock. The Company has sold all callable convertible notes. The Callable Secured Convertible Notes bear interest at 8%, mature on January 15, 2009 with respect to the initial $500,000, and on March 14, 2009 with respect to $300,000, and on May 11, 2011 with the balance of $500,000 and are convertible into our common stock, at the investors' option, at the lower of (i) $0.05 or (ii) 50% of the average of the three lowest intraday trading prices for the common stock on a principal market for the 20 trading days before but not including the conversion date. The full principal amount of the Callable Secured Convertible Notes is due upon default under their terms. The initial 1,000,000 warrants are exercisable until five years from the date of issuance at a purchase price of $0.13 per share and the subsequent 7,000,000 24 warrants are exercisable until five years from the date of issuance purchase price of $0.10 per share. In addition, the conversion price of the Callable Secured Convertible Notes and the exercise price of the warrants will be adjusted in the event that we issue common stock at a price below the fixed conversion price, below market price, with the exception of any securities issued in connection with the Securities Purchase Agreement. The conversion price of the Callable Secured Convertible Notes and the exercise price of the warrants may be adjusted in certain circumstances such as if we pay a stock dividend, subdivide or combine outstanding shares of common stock into a greater or lesser number of shares, or take such other actions as would otherwise result in dilution of the selling stockholder's position. The selling stockholders have contractually agreed to restrict their ability to convert or exercise their warrants and receive shares of our common stock such that the number of shares of common stock held by them and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. In addition, we have granted the investors a security interest in substantially all of our assets and registration rights. The proceeds received from the sale of the callable secured convertible notes have been, and will continue to be, used to pay for Juniper Services, Inc. business development purposes, working capital needs, payment of certain past due taxes, payment of consulting, legal fees and repayment of certain debts. We will still need additional investments in order to continue operations to cash flow break even. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and the downturn in the U.S. stock and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to reduce staff and curtail our operations. CRITICAL ACCOUNTING POLICIES AND USE OF ESTIMATES Our financial statements are prepared in accordance with accounting principles generally accepted in the United States of America. The following policies, we believe, are our most critical accounting policies, are important to our financial position and results of operations, and require significant judgment and estimates on the part of management. Those policies, that in the belief of management are critical and require the use of judgment in their application, are disclosed on Form 10KSB for the year ended December 31, 2006. Since December 31, 2006, there have been no material changes to our critical accounting policies. We have identified the following policies as critical toour business and the understanding of its results of operations The impact of these policies is discussed throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations where these policies affect reported and anticipated financial results. Preparation of this report requires our use of estimates and assumptions that affect the reported amounts of assets, liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported revenue and expense amounts for the periods being reported. On an ongoing basis, we evaluate these estimates, including those related to the valuation of accounts receivable, and the potential impairment of long lived assets. We base the estimates on historical experience and on various other assumptions that are believed to be reasonable, the results of which forms the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. ACCOUNTS RECEIVABLE Valuation of Accounts Receivable Collectibility of accounts receivable is evaluated for each subsidiary based on the subsidiary’s industry and current economic conditions. Other factors include analysis of historical bad debts, projected losses, and current past due accounts. 25 GOODWILL AND OTHER INTANGIBLE ASSETS: We have adopted Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets”. In making this assessment, management relies on a number of factors including operating results, business plans, economic projections, anticipated future cash flows, and transactions and market place data. There are inherent uncertainties related to these factors and management’s judgment in applying them to the analysis of goodwill impairment. Since management’s judgment is involved in performing goodwill and other intangible assets valuation analyses, there is a risk that the carrying value of the goodwill and other intangible assets may be overstated or understated. We have elected to perform the annual impairment test of recorded goodwill and intangible assets as required by SFAS 142. We recognized impairment based upon the piracy of the film library in 2005 and the future revenue anticipated from the sale of its films. IMPAIRMENT OF LONG-LIVED ASSETS: We evaluate the recoverability ofour long lived assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long Lived Assets,” which generally requires us to assess these assets for recoverability whenever events or changes in circumstance indicate that the carrying amounts of such assets may not be recoverable. We consider historical performance and future estimated results inour evaluation of potential impairment and then compare the carrying amount of the asset to the estimated nondiscounted future cash flows expected to result from the use of the asset. If such assets are considered to be impaired, the impairment recognized is measured by comparing projected individual segment discounted cash flows to the asset segment carrying values. The estimation of fair value is measured by discounting expected future cash flows at the discount rate we utilize to evaluate potential investments. Actual results may differ from these estimates and as a result the estimation of fair value may be adjusted in the future. FILM LICENSES Film costs are stated at the lower of estimated net realizable value determined on an individual film basis, or cost, net of amortization. Film costs represent the acquisition of film rights for cash and guaranteed minimum payments. If the net resalable value of our film licenses is significantly less than management’s estimate, it could have a material affect on our financial condition. We expense the cost of film rights over the film life cycle based upon the ratio of the current period’s gross revenues to the estimated remaining total gross revenues. These estimates are calculated on an individual production basis for film. Estimates of total gross revenues can change significantly due to a variety of factors, including the level of market acceptance of the production and trends in consumer behavior, and potential pirating. For acquired film libraries, remaining revenues include amounts to be earned for up to twenty years from the date of acquisition. Accordingly, revenue estimates are reviewed periodically and are revised if necessary. A change in revenue projections could have an impact on our results of operations. Costs of film are subject to valuation adjustments pursuant to applicable accounting rules. We have recently revised the value for 2007 of our film library by approximately 4% of its carry value and may revise the value in the future. The net realizable value of the licenses and rights are reviewed by management annually. Estimated values are based upon assumptions about future demand and market conditions. If actual demand or market conditions or impairment indicators arise that are less favorable than our projections, film write-downs may be required. RECOGNITION OF REVENUE FROM LICENSE AGREEMENTS We follow the guidance in the Securities and Exchange Commission’s Staff Accounting Bulletin no. 101, “revenue recognition” (“SAB 101”). We have revenue recognition policies for its various operating segments, which are appropriate to the circumstances of each business. Revenue is recognized when all of the following conditions exist: persuasive evidence of an arrangement exists; services have been rendered or delivery occurred; the price is fixed or determinable; and collectibility is reasonably assured. The cost of operations for the broadband installation and wireless infrastructure segment is reflected in the statement of operations using the completed contract method. Accordingly, any contracts that have estimated costs that are greater than the contacted revenue will accrue a loss for us under these contracts. Revenue from licensing agreements is recognized when the license period begins and the licensee and the Company become contractually obligated under a noncancellable agreement. All revenue recognition for license agreements is in compliance with the AICPA’s Statement of Position 00-2, Accounting by Producers or Distributors of Films. 26 For our broadband installation and wireless infrastructure segment, we record reductions to revenues for estimated future chargebacks. These estimates are based upon historical return experience and projections of customer acceptance of our services. If we underestimate the level of chargebacks in a particular period, we may record less revenue in later periods when returns exceed the predicted amount. Conversely, if we overestimate the level of returns for a period, we may have additional revenue in later periods when returns are less than predicted. ITEM 3. CONTROLS AND PROCEDURES As required by Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and our Chief Financial Officer, Vlado P. Hreljanovic, who holds both positions. Our Chief Executive Officer and Chief Financial Officer has reviewed the situation at our operating subsidiary concerning the role of certain officers and members of management no longer associated with the Company. In connection with his review our Chief Executive Officer and Chief Financial Officer has concluded that their actions and absence have not affected his conclusions that our disclosure controls and procedures, as of June 30, 2007, were effective in timely alerting us to material company information required to be included in our periodic filings with the Securities and Exchange Commission. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting management to material information relating to us that is required to be included in our periodic filings with the Securities and Exchange Commission and that the controls and procedures were effective in ensuring that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act are accumulated and communicated to the Company's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There have been no changes in our internal controls over financial reporting during the most recent fiscal quarter that have materially affected, or are reasonable likely to materially affect, our internal controls over financial reporting. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. PART II: OTHER INFORMATION Item 1. Legal Proceedings There are no material legal proceedings involving the Company. There has been no material changes with regard to the risk factors previously disclosed in our recent Annual Report on Form 10KSB. Item 2. Unregistered Sale of Equity Securities and Use of Proceeds Not Applicable. Item 3. Defaults Upon Senior Securities Not Applicable. Item 4. Submission of Matters to a Vote of Security Holders Not Applicable Item 5. Other Information None 27 Item 6. Exhibits The following exhibits are included herein: Exhibits 31.1 Certification by President and Chief Financial Officer, Vlado P. Hreljanovic, pursuant to U.S.C. Section 13B as adopted pursuant To Section 302 of the Sarbanes-Oxley Act 2002. 32.1 Certification by President and Chief Financial Officer, Vlado P. Hreljanovic, pursuant to U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 28 SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed by the undersigned, thereunto duly authorized. JUNIPER GROUP, INC. Date:August 20, 2007 By: /s/ Vlado P. Hreljanovic Vlado P. Hreljanovic Chairman of the Board, President, Chief Executive Officer and Chief Financial Officer
